Citation Nr: 0840082	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-21 353A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of service connection for loss of left eye 
visual acuity.

2.	Entitlement to service connection for loss of right eye 
visual acuity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1955 to December 1957.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  In September 2007, the case was remanded for 
additional development.  


FINDINGS OF FACT

1. An unappealed September 1993 rating decision denied 
service connection for loss of left eye visual acuity, 
finding that there was no such loss of vision shown; and the 
preponderance of the evidence was against a finding that any 
current left eye disability was related to an event, injury, 
or disease in service.

2. Evidence received since the September 1993 rating decision 
does not tend to show that the veteran has loss of left eye 
vision, or that any current left eye disability is related to 
an event, injury, or disease in service; does not relate to 
the unestablished facts necessary to substantiate the claim 
of service connection for loss of left eye visual acuity; and 
does not raise a reasonable possibility of substantiating the 
claim.

3. It is not shown that the veteran has any loss of right eye 
vision or that any current right eye disability is related to 
an event, injury, or disease in service.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the 
claim of entitlement to service connection for loss of left 
eye visual acuity may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).
2. Service connection for loss of right eye visual acuity is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  January 2004 and September 2007 letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The September 
2007 letter also instructed him that new and material 
evidence was required to reopen his claim of service 
connection for loss of left eye visual acuity; explained what 
new and material evidence meant; outlined what evidence was 
needed to substantiate the claim; and specifically advised 
him that for evidence to be considered new and material, it 
would have to show that he had vision loss or some other 
current pathology of the left eye that was related to his 
military service.  This notice complied substantially with 
the notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See August 
2008 Supplemental Statement of the Case.  The veteran is not 
prejudiced by this process, and it is not alleged otherwise.

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  Hence, VA has a 
heightened duty to assist the appellant in developing his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
duty includes a search for alternate source medical records.  
In a May 2004 statement, the veteran related that in addition 
to seeking treatment at Ft. Jackson, South Carolina, in 
service, he was also treated at the VA Medical Center (VAMC) 
in Montgomery, Alabama in 1956 when he was home on leave.  In 
a July 2004 statement, he stated that he was treated in 
service at Ft. Jackson, South Carolina, at Fort Benning, 
Georgia, and at the VAMC in Birmingham, Alabama in 1956 when 
he was home on leave.  Records were requested from the VAMCs 
in Montgomery, Alabama and in Birmingham, Alabama; both 
responded that they did not have any records for the veteran.  

The veteran's available and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination.  Regarding the veteran's claim to reopen his 
service connection claim for loss of left eye visual acuity, 
the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach unless a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Likewise, absent any competent (medical) 
evidence suggesting that the veteran has loss of right eye 
visual acuity which may be associated with his service, a 
medical nexus opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  
B.	Legal Criteria, Factual Background, and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, the Board has a heightened obligation to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

New and material evidence - Loss of left eye visual acuity.

A September 1993 rating decision denied the veteran's claim 
of service connection for loss of left visual acuity, 
essentially because it was not shown that the veteran had any 
loss of vision or that there was some other current pathology 
of the left eye that was related to his service.  See 
September 22, 2003, rating decision.  The veteran did not 
appeal this decision.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record in September 1993 consisted of January 
1992 to February 1993 outpatient treatment records from the 
VAMC in Cleveland, Ohio.  In October 1992, the veteran 
complained of pain in each eye that occurred every morning; 
he used artificial tears for relief.  There was some 
itching/burning sensation in each eye that was worse in the 
morning.  He denied tearing/redness, headaches, or glaucoma.  
He did not have a medical history of glaucoma, cataracts, 
surgery, injury, or blindness.  On examination, the veteran 
had corrected 20/20 distance vision and 20/25 and 20/30 
corrected near vision; the following were assessed: suspect 
glaucoma, early onset of cataracts, blepharitis, dry eye 
syndrome, and hypertensive retinopathy.  On February 1993 
examination, the veteran had 20/20 corrected vision.  Grade 
III hypertensive retinopathy and increased cup/disc ratio was 
assessed.

Evidence received since the September 1993 rating decision 
includes:

* 1983 to 1988 outpatient treatment records from the John D. 
Dingell Detroit, Michigan VAMC that are silent for any 
complaints, findings, treatment, or diagnosis of loss of 
visual acuity for either eye.

* Outpatient treatment records from the Cleveland, Ohio VAMC 
that show that in December 2000, the veteran complained of a 
watery right eye without redness or pain.  He denied any 
headaches, blurred vision, dizziness with position changes, 
palpitations, myalgias, or nausea, vomiting, diarrhea, and 
constipation.  He was instructed to contact his optometrist 
if his watery right eye problems persisted.  On May 2002 
examination, the veteran had 20/20 corrected vision in both 
eyes and peripheral vision that was intact.  Suspected 
glaucoma with normal intraocular pressure and hypertension 
with mild retinopathy was assessed.

* A June 2004 letter from the Louis Stokes Cleveland, Ohio 
VAMC stating that after a thorough search of their records, 
they were unable to locate any records for the veteran 
between January and December 1958.

* A June 2004 letter from the Montgomery, Alabama VAMC 
stating that their system does not contain a record 
retrievable by the veteran's name or file number.

* A March 2006 letter from the Birmingham, Alabama VAMC 
stating that they do not have any records for the dates 
requested, October 1955 to December 1957.

* A January 2007 letter from the Louis Stokes Cleveland, Ohio 
VAMC stating that they do not have any information regarding 
the veteran being treated at the Wade Park VAMC (which has 
since been absorbed into the Louis Stokes Cleveland, Ohio 
VAMC) in 1958.

Evidence received since September 1993 is new to the extent 
it was not previously of record; however, it is not material 
as it does not tend to show that the veteran has a left eye 
loss of visual acuity or some other current pathology that is 
related to his service.  The RO has attempted to secure 
treatment records, as identified by the veteran, to show that 
he received continuous treatment for his eye problems both in 
service and postservice.  The various VAMCs identified by the 
veteran have advised that they do not have any records for 
the veteran; thus, continuity of symptomatology is not shown.  
See Savage, 10 Vet. App. at 495-96.  The various treatment 
records that have been added to the record since September 
1993 do not include any evidence pertaining to left eye 
vision loss or some other current left eye pathology that 
might be related to his service.  Notably, he continues to 
demonstrate 20/20 corrected vision in both eyes.  His only 
other current pathology is suspected glaucoma and 
hypertensive retinopathy, both of which were diagnosed first 
in October 1992.  Significantly, when there is a lengthy 
period of time between service and the earliest postservice 
clinical documentation of the disability for which service 
connection is sought (here, almost 37 years), that is of 
itself a factor for consideration against a finding that any 
current eye pathology is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).
In summary, none of the additional evidence received since 
the September 1993 rating decision tends to show the veteran 
has loss of left eye visual acuity or other current left eye 
pathology related to service; thus, none addresses the 
unestablished fact necessary to substantiate the veteran's 
claim of service connection for loss of left eye visual 
acuity.  Accordingly, the additional evidence received since 
the final September 1993 rating decision does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Hence, the claim of service connection for 
loss of left eye visual acuity may not be reopened.

Service connection - Loss of right eye visual acuity.

The evidence of record consists of the evidence as discussed 
above, and as noted the veteran has 20/20 corrected vision in 
the right eye, and his peripheral vision is intact.  
Accordingly, because the record does not show loss of right 
eye visual acuity, the Board finds that there is no valid 
claim of service connection for such disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered whether there the veteran has some 
other current right eye pathology that might be related to 
his service, but as was also noted above his only other 
current pathology is suspected glaucoma and hypertensive 
retinopathy.  Both conditions were diagnosed first in October 
1992, almost 37 years after his separation from service.  
Such a lengthy period of time between service and the 
earliest postservice clinical documentation of the disability 
for which service connection is sought is of itself a factor 
for consideration against a finding that any current eye 
pathology is related to service.  See Maxson, 230 F.3d at 
1333 (in a claim alleging that a disability was aggravated by 
service).

As the competent (medical) evidence of record is against 
there being a nexus between the veteran's current right eye 
pathology and his service, the preponderance of evidence is 
against this claim.  Consequently, service connection for 
loss of right eye visual acuity must be denied.



ORDER

The appeal to reopen a claim of service connection for loss 
of left eye visual acuity is denied.

Service connection for loss of right eye visual acuity is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


